Hvman, C. J.
Defendant was indicted for murder, and convicted of the offence charged.
After the verdict, he moved for an arrest of judgment, on the ground that the bill of indictment was defective, both in form and law, and that the same was not found within one year after the commission of the crime charged.
*142The District Judge overruled this motion, and rendered judgment against defendant. He has appealed.
We do not discover any defect in the bill of indictment, or on the face of the record, and therefore it is unnecessary for us to enquire whether the first cause assigned in the motion to arrest judgment could be made after the jury was sworn. See 18 {1 of an act entitled “An act to regulate the mode of procedure in criminal prosecutions. ” Approved, March 14, 1855.
No law of the State requires that a bill of indictment for murder should be found within a year after the commission of such a crime.
Judgment affirmed, with costs.